 



EXHIBIT 10.106
 
EMBR PROGRAM
20070105.006.S.007
Between
STARTEK, INC.
And
AT&T CORP.
 
 * Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Page 1 of 4
AGREEMENT ORDER# 20070105.006.S.007
This Order is by and between Startek, Inc. a Delaware corporation (“Supplier”)
and AT&T Services, Inc., a Delaware corporation (“AT&T”), and shall be governed
pursuant to the terms and conditions of Agreement Number 20070105.006.C. Any
terms and conditions in this Order that modify or change the terms and
conditions of Agreement Number 20070105.006.C shall apply to this Order only.

1.   Description of Material and/or Services:       Supplier shall provide
support of AT&T’s EMEA (Europe, Middle East, Africa) MACD (Move, Add, Change,
and Delete) Billing Review Program (hereinafter, “Program(s)”). Supplier agrees
to provide the Work described above and in Attachment A entitled “STATEMENT OF
WORK”, dated July 1, 2007, attached hereto and made a part hereof.

2.   Duration of Order:       This agreement shall be effective from July 1,
2007 through June 30, 2008.

3.   Location:       Supplier shall perform the Work in Supplier’s location in
Grand Junction, CO.

4.   Pricing Schedule:       This Pricing Schedule shows the amounts to be paid
to Supplier for Work to be performed under this Order following receipt and
Acceptance by AT&T. Invoices shall be submitted based on the number of “actual”
hours worked based on time and title per month and hours worked shall exclude
any non-production activity, including but not limited to lunchtime, break time,
holidays, vacations, sick-time.

      Description   U.S. Hourly Rate
Billing Review Specialist
   $[*] 
Area Manager 
   $[*] 
*Training
   $[*] 

*Does not include refresher, continuation or attrition training, which shall be
at Supplier’s sole cost and expense.
Supplier agrees that the rates provided above are all inclusive of the costs for
the Program, which includes but are not limited to the following items, and no
other charges shall be billed to AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Page 2 of 4

  1.   Training (refresher, continuation and attrition training)     2.   Travel
and Living     3.   Pagers     4.   Program/Account management functions and
personnel     5.   Development and issuance of reports     6.   Recruiting    
7.   Systems Access and Requirements     8.   Systems — Managing and Maintaining
equipment and access     9.   Postage     10.   Telecommunication Costs     11.
  Copies

5.   Payment:       Payment shall be made monthly based on Work completed and
Accepted which was performed in the prior month.

6.   Invoices/Billing Information:       Invoices against this Order shall
include Agreement 20070105.006.s.007and reflect the current Purchase Order
Billing Number [*] and shall be submitted to the following:       If Supplier is
enabled to transact business with AT&T using the internet-based Ariba Supplier
Network (“ASN”), Supplier agrees to submit invoices in electronic form to AT&T’s
Accounts Payable organization through the ASN. If Supplier is not so enabled, it
agrees to submit invoices to AT&T Accounts Payable, PO Box 66960, St. Louis, MO.
63166-6960. Supplier shall submit invoices promptly upon the later of
(1) completion of shipment of all the deliverables, or (2) receiving notice that
the Work has been completed to AT&T’s reasonable satisfaction. Invoices shall
contain such information as AT&T may reasonably request. Invoices shall be
submitted in accordance with the schedule shown in Section R of Attachment A.
Unless this Agreement calls for payment at a later time, invoices shall be
payable [*] days after receipt of an accurate invoice by AT&T’s Accounts Payable
organization. Payment of invoices shall not waive AT&T’s rights to inspect, test
or reject.       Copies with all supporting documentation to be sent to:

[*]
[*]
Email: [*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Page 3 of 4

7.   Project Manager/Point of Contact:       The project manager and/or point of
contact shall be:

[*]
[*]
Email: [*]

8.   Name of Affiliate Ordering Services:       AT&T Corp.

9.   AT&T’s Contract Manager:       AT&T’s Contract Representative is as
follows:

[*]
AT&T Corp.
[*]
One AT&T Way
Bedminster, NJ 07921
Email: [*]
Phone: [*]

10.   Supplier Representative:       Supplier’s Representative is as follows:

[*]
StarTek, Inc.
100 Garfield St
Denver, CO 80206
Phone: [*]
[*]

11.   Maximum Expenditure:       Maximum expenditures under this Order shall not
exceed [*]. Subject to this maximum and notwithstanding any other provisions in
this Order, the total amount payable by AT&T for the Work shall be determined by
applying the stated rate of compensation to the Work actually performed by
Supplier. Supplier shall not render Work and AT&T shall not be required to pay
for Work in excess of the amount above, unless Supplier has first secured an
amendment to this Order authorizing the increased expenditure.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Page 4 of 4
IN WITNESS WHEREOF, the Parties have caused this Order to be executed, which may
be in duplicate counterparts, each of which will be deemed to be an original
instrument, as of the date the last Party signs.

     
STARTEK, INC.
  AT&T SERVICES, INC.
 
   
By: /s/ Patrick M. Hayes
  By: /s/ Richard Steadman
 
   
Printed Name: Patrick Hayes
  Printed Name: Richard Steadman
 
   
Title: COO
  Title: Director, Global Strategic Sourcing
 
   
Date: 6/15/07
  Date: 7 June 2007
 
   
 
  On behalf of AT&T Corp.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Attachment A
Page 1 of 5
July 1, 2007
STATEMENT OF WORK
Attachment A
EMEA MACD Billing Review Program
July 1, 2007

A.   Program Description

Supplier shall provide dedicated and properly trained Billing Review Specialists
(“BRS”) and other supporting personnel identified herein to support AT&T’s
Europe Middle East, Africa (“EMEA”), Move, Add Change, and Delete (“MACD”) and
New Site Billing Review program, referred to as the “EMBR” program.
The initial BRS team will be performing bill reviews on MACD and New Site
service requests to ensure the bill is correctly billed at the correct rate,
discounts are applied correctly and waivers are applied if appropriate. Each BRS
shall use a variety of tools to perform the bill reviews. Service request
(MACD) will be emailed to the BRS. The BRS will then verify the rates, discounts
on the bill. If there are discrepancies the BRS will then enter a dispute into
the AT&T Customer Care Center, for investigation via AT&T’s Invoice Dispute
Management System (IDMS) for correction and any necessary adjustments.
As the AT&T completes any Billing Review Automation Tools, the Supplier’s BRS
team shall test these systems with AT&T, by using the tools in a Controlled
Introduction (“CI”) environment.
Supplier’s BRS Responsibilities:

•   Project manage bill review project for EMEA MACD Service Requests to ensure
the accuracy of the billing.   •   Perform root cause analysis of systemic
issues impacting billing and Accounts Receivable (“A/R”). Work with AT&T’s
Dispute Management Centers to resolve customer billing issues and implement long
term process or system improvements   •   Track Key Performance Statistics for
lifecycle customers

Knowledge and Skill Requirements
Education:
Bachelor’s degree or equivalent preferred (Minimum of High School degree
required).
Experience:
Previous experience supporting AT&T programs strongly preferred.
Specialist / Technical:

•   Project Management of complex billing implementations with cross
organizational dependencies and deliverables

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Attachment A
Page 2 of 5
July 1, 2007

•   Service specific knowledge such as Accu-ring, Frame/ATM, Private Line EMEA
Electronic Virtual Private Network (“eVPN”)   •   Familiar with AT&T’s Business
Services financial and provisioning systems:

  •   Oracle,     •   Invoice Dispute Management System (IDMS)     •   Global
Account Management System G/AMS     •   Billing Rule Management (BRM)     •  
INFQ QMF (Production Report,),     •   DOCVIEWER)     •   Service Manager     •
  Post-Customer Signature Custom Contract Status Tool (PCS — Homer)

•   Familiar with AT&T billing and service delivery platforms (i.e. ORACLE)   •
  Knowledge of customers billing format, contract and media types   •  
Knowledge of the dispute resolution process and supporting organizations   •  
Advanced Microsoft Office skills

Professional:

•   Demonstrated strong oral and written communication skills as well customer
interface skills   •   Detail oriented with strong analytical skills   •   Must
have high energy level and self-initiative

B.   Hours/Days of Operation       Supplier shall perform the Work Monday
through Friday between 9:00 a.m. to 6:00 p.m. Eastern Time (“ET”).      
Supplier shall manage the BRS Full Time Equivalents (“FTEs”) to cover the time
periods set forth above. BRSs shall not exceed [*] hours in any given week
without prior written approval by AT&T.       The above hours and/or days of
operation are subject to change as agreed upon or designated in writing by AT&T.

C.   Overtime       All overtime must be authorized in advance in writing by
AT&T and will be compensated at [*] times the standard hourly rate.

D.   Holidays       Supplier shall not perform nor invoice for work on AT&T’s
observed holidays shown below unless requested by AT&T in writing. If such
holiday(s) are approved by AT&T in writing, Supplier shall invoice AT&T at [*]
times the standard hourly rate.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Attachment A
Page 3 of 5
July 1, 2007

     
New Years Day
  Thanksgiving Day
Memorial Day
  Day After Thanksgiving
Independence Day
  Christmas Day
Labor Day
   

E.   Staffing       Supplier shall initially provide [*] BRS FTE’s to perform
the work pursuant to the Supplier’s BRS Key Responsibilities set forth in
Section A.       AT&T reserves the right at anytime, in its sole discretion, to
increase or decrease the number of BRSs by providing written notice to Supplier,
for any reason whatsoever, including without limitation the following
conditions: performance issues and/or changes in volume growth.

F.   Span of Control       Supplier shall provide [*] dedicated Area Manager
(“AM”) for every [*] BRSs that are staffed to provide leadership and support to
the BRS’s. The Area Managers to BRS ratio may deviate based on the needs of the
business with prior written approval by the AT&T Program Manager.

G.   Training       AT&T currently has various training programs for providers
of the Program. If AT&T has an existing training program relating to particular
work at the time of execution of this Order, AT&T may provide such training
program to Supplier, at AT&T’s sole discretion, to allow Supplier to train its
employees.       AT&T representatives will deliver the initial training. For any
AT&T activities or services where Supplier currently has an existing training
module, AT&T can request that Supplier conduct this training internally.
Supplier trainers shall participate in such training programs, at no cost to
AT&T. AT&T reserves the right to determine the number of Supplier trainers and
such training shall take place at Supplier’s facility. If AT&T requires the
trainers to be trained at AT&T’s’ facility, the parties will mutually agree in
writing on any travel and living expenses.       The total training time for new
BRSs with experience supporting AT&T work is estimated at [*] hours. The total
training time for new BRSs without experience supporting AT&T work is estimated
at [*] hours. Estimates are subject to change upon written notification by AT&T.
AT&T agrees to pay for such training pursuant to the Training rate set forth in
Section IX Pricing Schedule. Supplier shall not invoice AT&T for any hours above
the hours set forth herein unless advance written approval is obtained. Supplier
agrees that training class size shall be no greater than [*] BRSs without AT&T’s
written approval. Supplier shall provide AT&T with any requested copies of all
testing materials and test scores.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Attachment A
Page 4 of 5
July 1, 2007
Supplier shall be responsible for all costs associated with refresher,
continuation and attrition training, while AT&T will be responsible for the
training costs related to program growth pursuant to the Training rate shown in
Section IX Pricing Schedule.

H.   Systems       The following AT&T systems shall be used by Supplier’s BRS
team in Grand Junction, CO, subject to change as deemed necessary by AT&T.

  •   Oracle,     •   Invoice Dispute Management System (IDMS),     •   Global
Account Management System G/AMS,     •   Billing Rule Management (BRM),     •  
INFQ QMF (Production Report),     •   DOCVIEWER     •   Service Manager     •  
Post-Customer Signature Custom Contract Status Tool (PCS — Homer)

I.   Direct Measures of Quality (“DMOQs”)       Supplier shall adhere to the
DMOQs shown below. AT&T reserves the right to revise and/or add DMOQs at AT&T’s
sole discretion by providing written notice, and Supplier agrees that it shall
adhere to such revised/additional DMOQs.       DMOQ requirements:

      Description   Metric # of Bill Reviews   [*] % bill reviews completed
within [*] days of invoice date Review on Defects   Invoice to capture cycle
time <= to [*] days

J.   Reporting       AT&T will provide Supplier timely access to the data
necessary, as solely determined by AT&T, to generate the required daily, weekly,
and monthly status reports, which shall be provided by Supplier, at no
additional charge.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



Agreement No. 20070105.006.C
Order No. 20070105.006.S.007
Attachment A
Page 5 of 5
July 1, 2007

K.   Workforce Management Plan       Supplier shall provide AT&T with a minimum
[*] notice of any planned changes (not including resignations) to Area, Program,
District and Division Manager position staffing. Whenever an individual in one
of these positions is replaced, Supplier shall provide AT&T with a documented
candidate selection and transition process, along with a description of the
proposed candidate’s skills and experience.

L.   Post Outage Review and Root Cause Analysis       In the event any
telecommunications services or processes are not operating properly, Supplier
shall take immediate and appropriate action in accordance with Supplier’s
business continuity plan to rectify the malfunction and shall immediately notify
AT&T Representative within [*] of the service-affecting situation and of
remedial action taken.       Supplier shall provide root cause analysis and/or
post outage review to AT&T within [*] hours after an outage or by close of
business Monday if the trouble occurs on Friday after an outage, including the
testing of all failed components, analysis of failures, identification of
chronic and systemic problems, implementation of fixes and monthly reporting on
component failures and actions taken. Results of the root cause analysis shall
be provided to AT&T in writing in a format mutually agreed to by the parties.
The post outage review shall cover the details of the incident and the actions
taken for resolution and prevention.

M.   Network Security Requirements       AT&T is currently reviewing its Network
Security policies and procedures. The outcome of this review may require AT&T to
implement additional security requirements above and beyond the Data
Connectivity Agreement (“DCA”) associated with this Agreement. AT&T may require
Supplier’s employees to obtain security clearances in order to access and use
AT&T systems. If AT&T implements additional security requirements, both parties
shall cooperate and mutually agree on implementation of such security
requirements.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their third
party representatives, except under written agreement by the contracting
Parties.

 

 